

Amendment to Offer Letter between Galena Biopharma, Inc. and Thomas J. Knapp


This amendment (“Amendment”) to the Offer Letter dated June 23, 2015 between
Galena Biopharma, Inc. and Thomas J. Knapp (“Offer Letter”) is made this
December 31, 2015 and amends the Offer Letter with the following provisions:


1.
The term of the Amendment (“Amendment Term”) will commence on January 1, 2016
and end on September 30, 2016, unless sooner terminated as provide in the Offer
Letter or is extended by mutual agreement.

2.
During the Amendment Term, the salary shall be $27,895.83 ($334,750 annualized)
per month (prorated for any period of less than a full month), payable in
accordance with our standard payroll practices and subject to deductions for
applicable federal, state and local withholding.

3.
You will be paid a 2015 bonus of $48,750 payable in January, 2016, in accordance
with our standard bonus payment procedures.

4.
The Company will grant you under its Amended and Restated 2007 Stock Incentive
Plan (the “2007 Plan”), a non-qualified stock option to purchase up to 225,000
shares of common stock of the Company. The option will have an exercise price
equal to the closing price of our common stock on the date of grant, will vest
in 16 equal, quarterly installments over 4 years, beginning 3 months from the
date of grant, so long as you remain in the Company’s continuous service through
each monthly vesting date, and be on such other terms and provisions as are
contained in the Company’s standard-form nonqualified stock option agreement
under the 2007 Plan.

5.
This offer letter and any dispute concerning the validity, enforceability or
interpretation of this offer letter or the terms of your employment will be
governed by the internal laws of the State of California without regard to
conflict-of-law principles.



All other terms in the Offer Letter shall remain in full force and effect.


Galena Biopharma, Inc.                Thomas J. Knapp


/s/ Mark W. Schwartz /s/ Thomas J. Knapp
By: Mark W. Schwartz                
Title: President and Chief Executive Officer


